FILED: July 25, 2014

                                 UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                              ___________________

                                    No. 13-1608
                             (1:12-cv-01329-AJT-JFA)
                                  (09-10525-BFK)
                                  (09-01342-SSM)
                              ___________________

NATIONAL HERITAGE FOUNDATION, INCORPORATED

             Plaintiff - Appellant

v.

HIGHBOURNE FOUNDATION; JOHN R. BEHRMANN; NANCY
BEHRMANN

             Defendants - Appellees

                              ___________________

                                   ORDER
                              ___________________

       The court grants the petition for panel rehearing for the purpose of

amending its opinion by deleting lines 15-23 on page 17 and lines 1-4 on page 18.

The opinion, as amended, is filed as the court's opinion on rehearing.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk